Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Independent claims 1, 7, and 11 have been amended. New claims 16 – 18 have been added. Claims 2, 8, and 12 are canceled. 
Status of Claims
	Claims 1, 3 – 7, 9 – 11, and 13 – 18 are rejected under 35 U.S.C 103.
Response to Arguments 
	The following is in response to applicant’s remarks filed 08/09/2021.
	 The addition of the limitation of mixing ration for fibers (A) and (B) to the independent claims 1, 7, and 11 has overcome the previous rejection as agreed in the interview summary 07/26/2021. 
	Further, the applicant argues against the previous rejections inherency position for the physical properties of gas permeation, penetration direction resistance, deflection, and bending modulus previously appearing in independent claims 1,7 and 11 now appearing in new claims 16 – 18. The applicant points to the performance of example 1 in view of comparative example 1 of the applications specification as a demonstration against the necessary presence of these properties in the invention of combined Wilde. 
	The above argument is moot as the previous combined invention has been overcome in amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 - 7, 9 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde, US20030194557A1, Inoue, JP2004288489A (see machine translation), and Sumioka, US20120115063A1 as evidenced by Jones, “The effect of fiber diameter on the mechanical properties of graphite fibers manufactured from polyacrylonitrile and rayon.” J Mater Sci 6, 289–293 (1971).

Regarding claim 1,  Wilde teaches a porous base material [0006] containing: polyacrylonitrile-based (PAN based carbon fibers)[0096] a carbon fiber (A) (carbon fibers)[claim 1] having an average fiber diameter of 6 - 10 μm [claim 1], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [claim 1], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa; and a carbon binder (D) (binder)[0010], wherein the polyacrylonitrile-based (PAN based carbon fibers)[0096 carbon fiber (A) is bound with the carbon binder (D)[0020].
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network of first PAN based fibers yielding a substrate with high sheet strength and sufficient conductivity at a low cost. Additionally, Sumioka teaches that the mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E]. Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde  and Sumioka with the fiber diameter range taught in Inoue further 

Regarding claim 4, combined Wilde teaches the porous base material according to claim 1,
Further, Wilde teaches wherein the carbon binder (D) contains either or both of resin carbide and fibrous carbide (carbonized resin) [0010].

Regarding claim 5, combined Wilde teaches the porous base material according to claim 1, 
Further, Sumioka teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0007].

Regarding claim 6, Wilde teaches a porous electrode comprising porous base material according to claim 1 and a water repellent (water repellent polymer) [0012] on at least one surface of the porous base material according to claim 1
Further, Sumioka teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0007].

Regarding claim 7, Wilde teaches Carbon fiber paper (paper made from carbon fiber)[0014] containing:
a polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[0019] having an average fiber diameter of 13 to 20 μm (diameter of 6 - 10 μm)[0019], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0018], and
either or both of a resin and an organic fiber (carbonized resin) [0010],
polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[claim 1] is bound with either or both of the resin and the organic fiber (carbonized resin) [0010].
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength [0025]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a diameter range having good mechanical strength and flexibility as in Inoue with the fibers of Wilde. 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E]. Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde and Sumioka with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 9, combined Wilde teaches the carbon fiber paper according to claim 7, 
Further, Wilde teaches wherein the carbon fiber (B) is a polyacrylonitrile-based carbon fiber (PAN)[0096][Example 2].

Regarding claim 10, combined Wilde teaches the carbon fiber paper according to claim7, 
Wilde teaches the paper further containing a carbon powder (graphite powder) [0096][Example 1][0064].

Regarding claim 11, Wilde teaches a method for manufacturing carbon fiber paper (preparing a carbon fiber paper)[0049], comprising:
paper-making a dispersion obtained by dispersing a carbon fiber in a dispersion medium to manufacture a carbon fiber sheet (impregnation of carbon fibers with dispersion)[0050];
adding a resin or an organic fiber to the carbon fiber sheet to manufacture a resin-added carbon fiber sheet (impregnating with carbonaceous particles)[0050]; and
heating and pressurizing the resin-added carbon fiber sheet (drying the paper sheet)[0050](rolling the fiber paper substrate)[0053],
wherein the carbon fiber includes a polyacrylonitrile-based carbon fiber (A) having an average fiber diameter of 10 to 20 μm (diameter of 6 - 10 μm)[0049], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0049], 
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength [0025]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a diameter range having good mechanical strength and flexibility as in Inoue with the fibers of Wilde. 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network of first PAN based fibers yielding a substrate with high sheet strength and sufficient conductivity at a low cost. Additionally, Sumioka teaches that the mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to  and Sumioka with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 13, combined Wilde teaches a method for manufacturing a porous base according to claim 11. 
Further, Sumioka teaches subjecting the carbon fiber paper manufactured to a carbonization treatment (carbonization)[0033].

Regarding claim 14, combined Wilde teaches the method for manufacturing carbon fiber paper according to claim 11, 
Further, Sumioka teaches the carbon fiber paper (carbon fiber paper)[0055].

Regarding claim 15, combined Wilde teaches the method for manufacturing a porous base material according to claim 13.
Further, Sumioka teaches a porous base material by the above method (electrode substrate)[0001].

Claims 3, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde, US20030194557A1, Inoue, JP2004288489A (see machine translation), and Sumioka, US20120115063A1 as evidenced by Jones, “The effect of fiber diameter on the mechanical  as applied to claims 1, 7, and 11 above and further in view of and Nakamura, US20020175073A1 

Regarding claim 3, combined Wilde teaches the porous base material according to claim 1, 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein a bulk density is 0.20 to 0.45 g/cm3 (bulk density is required to be 0.3 to 0.8 g/cm3) [0032], and a gas permeation coefficient in a thickness direction is 200 to 600 mL·mm/cm2/hr/Pa (200 ml-mm/hr-cm2-mmAq or higher)[0032]. Moreover, Nakamura teaches the bulk density and gas permeability within these ranges allows for improved fuel cell performance [0032].
Further, Inoue teaches a bending modulus of elasticity is 3.0 to 10.0 GPa (flexural modulus between 3 – 10 GPa)[0042]. Moreover, Inoue teaches that the bending modulus is desirable within this range to allow for flexibility during roll processing as well as resistance to deformation. 
Then it would have been obvious to one skilled in the art before the filing date combine the properties taught by Nakamura and Inoue into the porous material of Wilde to improve fuel cell performance and prevent deformation.

Regarding claim 16, combined Wilde teaches the porous base material according to claim 1. 
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032]. Then it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed values through routine optimization of the bulk density and fiber diameter size of combined Wilde. 

Regarding claim 17, combined Wilde teaches the carbon fiber paper according to claim 7. 
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such 

Regarding claim 18, combined Wilde teaches the carbon fiber paper according to claim 11.
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032]. Then it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed values through routine optimization of the bulk density an fiber diameter size of combine Wilde. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724     
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759